Citation Nr: 0815336	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-07 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for right upper thigh 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in February 2008.  

In addition to the listed issue, the veteran also appealed 
the issue related to the evaluation of his PTSD.  During the 
pendency of this appeal, the veteran's rating was increased 
to 30 percent.  In correspondence received in October 2007, 
the veteran stated that he accepted this rating, and withdrew 
his matter from appeal.  


FINDING OF FACT

The veteran's right upper thigh strain is productive of 
moderate impairment of the pectineus muscle (muscle group 
XVI) and moderate impairment of the quadriceps muscle (muscle 
group XIV), with obturator nerve neuropathy.  Nerve 
involvement does not affect a different function than the 
involved muscle groups.


CONCLUSION OF LAW

The criteria for a combined rating of 30 percent, but no 
more, for right upper thigh strain, with injury of muscle 
groups XVI and XIV have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.55, 4.73, Codes 5316-5314 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2003 and September 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with all 
necessary notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  To the extent that the RO did 
not otherwise comply with the Vazquez-Flores notice 
requirements, the veteran's written statements, including his 
NOD, correspondence submitted by the veteran in April 2005, 
statements made by the veteran during his examinations in 
October 2005 and June 2007, and his substantive appeal, 
contain discussion as to the impact of the worsening of his 
disability on his employment and daily life, and why ratings 
higher than those assigned under VA's rating schedule were 
warranted.  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The present appeal involves the veteran's claim that the 
severity of his service-connected right thigh disorder 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's disability was initially evaluated as affecting 
muscle group XIV, the quadriceps muscles.  This was changed 
by rating decision dated in August 2007, which increased the 
rating to 10 percent, effective the date of the veteran's 
claim for an increase in 2003.  The disorder is now evaluated 
under the provisions of muscle group XVI, pelvic girdle group 
1.  These muscles affect flexion of the hip.  For slight 
impairment, a noncompensable evaluation is warranted; for 
moderate impairment, a 10 percent evaluation is warranted, 
and for moderately severe impairment, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.73, Code 5316.  

For slight impairment of muscle group XIV, a noncompensable 
evaluation is warranted; for moderate impairment, a 10 
percent evaluation is warranted, and for moderately severe 
impairment, a 30 percent evaluation is warranted.  
38 C.F.R. § 4.73, Code 5314.  

The veteran has been afforded three compensation examinations 
during the course of this appeal.  The initial examination 
during the process was conducted in September 2003 and showed 
that the veteran walked with a normal gait, but had pain in 
the right groin when he attempted to walk on his heels, toes 
or on the outside of his feet.  He was noted to have severe 
varicose veins of the greater saphenous system of the right 
thigh and calf.  Strength of both lower extremities was 
normal as were pulses, reflexes, and hair growth.  The 
diameter of the right thigh matched that of the left.  The 
diagnoses were severe varicose veins of the greater saphenous 
system of the right thigh and right calf, and chronic strain 
of the right thigh muscles involving the quadriceps muscles 
alone.  

An examination was conducted by VA in October 2005.  At that 
time, it was reported that the veteran took medication for 
leg cramps.  He described the pain in the right groin as 
being 7-8 out of 10 in severity.  The pain extended down into 
the quadriceps region.  He stated that he missed one week of 
work in the past year after he had used a backhoe and stated 
that when he had flare-ups of pain he did not have decreased 
function.  On examination, it was noted that the veteran used 
a cane in the right hand and limped on his right leg.  He had 
non-service-connected varicose veins throughout the right 
thigh and calf.  He had pain in the right groin and thigh 
areas when walking on the heels, toes and the outside of the 
feet.  Strength of both lower extremities was normal.  Pulses 
and reflexes were also normal.  X-ray studies of the right 
femur were normal.  The pertinent diagnosis was chronic 
strain of the right thigh muscles, unchanged from previous 
examination involving the quadriceps muscles alone, muscle 
group XIV.  

An examination was conducted by VA in June 2006.  At that 
time he complained of pain in the right groin area and stated 
that he continued to have pain intermittently that was 
precipitated and worsened with physical strain on the right 
leg.  He used medication for pain and sometimes put hot packs 
on his thigh.  The examiner noted that the involved muscles 
were of the upper medial thigh and groin.  He stated that he 
had a burning and stinging sensation in the area near the 
groin.  There was increased fatigability and weakness, but no 
uncertainty of movement.  He had flare-ups that were 
described as severe and lasted one to two days.  These were 
precipitated by movements such as squatting, twisting or 
putting weight on it wrong, and alleviated with medication.  
The veteran stated that he favored the leg, taking shorter 
steps, and that he was now unable to hunt doe to difficulty 
walking up and down hills.  The examiner stated that the 
injured muscle was the pectineus, which was muscle group XVI.  
The veteran had muscle strength decreased to 4/5, but no 
tissue loss.  There was some decreased sensation to pin prick 
in the small area just distal to the right groin, medially.  
This was in the distribution of the obturator nerve.  There 
was no residuals tendon damage, bone damage or muscle 
herniation.  

Other significant physical findings included that there was 
pain with pressure high up in the medial thigh.  There was 
pain and mild weakness with adduction of the thigh against 
resistance.  Range of motion of the right hip was from 0 to 
120 degrees flexion, with pain at 115 degrees.  Extension was 
from 0 to 30 degrees, without pain.  Adduction was from 0 to 
20 degrees actively and from 0 to 15 degrees passively, with 
pain at 20 degrees.  Abduction was from 0 to 35 degrees 
actively and from 0 to 40 degrees passively, with pain at 35 
degrees.  Internal rotation was from 0 to 25 degrees 
actively, and from 0 to 40 degrees passively, with pain at 35 
degrees.  Internal rotation was from 0 to 25 degrees 
actively, and from 0 to 30 degrees passively, with pain at 25 
degrees.  External rotation was from 0 to 50 degrees both 
actively and passively, with pain at 45 degrees.  X-ray 
studies were interpreted as showing minor degenerative joint 
disease changes.  

The veteran's disorder was diagnosed as being a right upper 
inner thigh strain, specifically, the pectineus muscle, not 
the quadriceps.  There was also obturator nerve neuropathy.  
The strain of the right quadriceps muscle was associated with 
this diagnosis.  Also included was mild degenerative 
arthritis of the right hip.  

Review of the most recent compensation examination shows that 
the veteran actually has strain of one of the muscles of 
muscle group XVI, the pectineus muscle, as well as associated 
strain of the quadriceps muscle, which is located in muscle 
group XIV.  In addition, he has associated obturator nerve 
neuropathy and degenerative arthritis of the right hip, the 
latter of which has not been service connected.  Regarding 
the nerve damage, it is noted that a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  In this case, the 
neurologic and muscle injuries are shown to affect the same 
function such that separate ratings are not appropriate.  The 
fact remains, however, that the veteran does have disability 
of two muscle groups, one, group XIV which affects flexion of 
the thigh and the knee; and the second, group XVI which 
affects flexion of the thigh.  For compensable muscle group 
injuries that are in the same anatomical region, but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
In this case the moderate disability of muscle group XVI, 
which is the more severely injured of the muscles according 
to the most recent evaluation report, should be increased to 
moderately severe.  As such, a combined 30 percent rating for 
injury of muscle groups XVI and XIV is found to be warranted.  


ORDER

A rating of 30 percent, but no more, for right upper thigh 
strain is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


